Citation Nr: 9928798	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-operative 
varicocelectomy scar, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1972 to February 
1974.  

A 10 percent rating was granted for a post-operative 
varicocelectomy scar by a December 1992 rating decision, 
effective from November 20, 1991.  Thereafter, in January 
1996, the RO proposed a reduction to a noncompensable level.  
This reduction was implemented in April 1996, effective from 
July 1, 1996.  However, by an August 1997 decision, a RO 
hearing officer granted a 10 percent rating, effective from 
November 20, 1991.  The effect of this latter action was to 
restore the veteran's 10 percent rating as though the April 
1996 reduction had not occurred.  Consequently, the only 
issue on appeal before the Board of Veterans' Appeals (Board) 
is entitlement to a rating greater than 10 percent.  

By a May 1999 presentation, the veteran's representative 
asked that a rating be assigned for organic pain syndrome.  
Such an issue has not been developed for appellate review and 
is consequently referred to the RO for appropriate action.


FINDING OF FACT

The post-operative varicocelectomy scar causes nerve 
irritation that results in pain in the area affected by the 
ilio-inguinal nerve.


CONCLUSION OF LAW

An increased rating for a post-operative varicocelectomy scar 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.118 (Diagnostic Code 7805); 4.124a (Diagnostic 
Code 8530) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In the veteran's case, he has been followed regularly, 
especially during 1997, for complaints of chronic left lower 
quadrant pain.  Various assessments have been made, including 
an assessment that the pain experienced by the veteran is 
secondary to nerve irritation caused by his service-connected 
post-operative varicocelectomy scar.  No other symptoms have 
been identified as being due to such scarring.

Scars may be rated on the basis of limitation of the function 
of the part affected by the scarring.  Diagnostic Code 7805.  
Additionally, superficial, poorly nourished scars with 
repeated ulceration, or superficial, tender and painful scars 
may be assigned 10 percent ratings.  38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804) (1998).  (Other ratings are 
also assignable for scars of the head, face or neck, or for 
scars caused by burns, 38 C.F.R. § 4.118 (Diagnostic Codes 
7800, 7801, 7802) (1998); however, the veteran's scar is not 
of this type.)

As noted above, although the veteran has been examined 
repeatedly, the only identified symptom due to his service-
connected scar has been pain.  Such pain has been attributed 
to nerve irritation caused by the scar.  Although a tender 
and painful scar may be assigned a 10 percent rating under 
Diagnostic Code 7804, the Board notes that the RO has 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 8530, which addresses impairment of the ilio-
inguinal nerve.  Under this Code, a zero percent rating is 
assigned for mild or moderate impairment, and a 10 percent 
rating is assigned for severe to complete paralysis.  
Diagnostic Code 8530.  

Given that the clinical assessment has been that the pain 
experienced by the veteran is caused by nerve irritation, the 
Board finds the RO's rating under Diagnostic Code 8530 a 
reasonable action.  Moreover, given that the 10 percent 
rating has been assigned on account of pain due to the nerve 
impairment, the Board finds that it would be inappropriate to 
also assign a 10 percent rating on account of a tender and 
painful scar under Diagnostic Code 7804.  This is so because 
two ratings assigned on the basis of the same symptom would 
amount to unlawful pyramiding.  38 C.F.R. § 4.14 (1998).  
Consequently, given that the only symptomatic manifestation 
of the service-connected scar is pain in the area of the 
ilio-inguinal nerve, and because the maximum rating 
assignable for severe to complete paralysis of that nerve is 
10 percent, the Board finds that an increased schedular 
rating is not warranted.  

As for whether extra-schedular consideration should be 
undertaken, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that the service-connected scar and 
residual pain have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the pain experienced by the 
veteran has an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  In other words, the schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased rating for a post-operative varicocelectomy scar 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

